DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 11/24/2021.
Claims 1, 2, and 5-16 are pending in this application.
	Claims 3, and 4 have been cancelled.
	
Remarks

2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 2, 8, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2013/0115769)
	Regarding claim 1, Yu discloses a semiconductor device, comprising: 
	a through hole 701 (in which conductive material 1001 is located, see figs. 8-10, and fig. 14) that penetrates a semiconductor substrate 101; 
	an electrode 1001 at a center of the through hole; 
	a barrier metal film 901 (see figs. 10, 11, and para. 0028) around the electrode 1001, wherein a material of the barrier metal film 901 is one of tantalum (Ta), titanium (Ti), tunqsten (W), or zirconium (Zr); 
	a space 1201 (fig. 14) around the barrier metal film 901; and 
	a first insulating film 201 (fig. 10) between the semiconductor substrate 101 and the space 1201, 
	wherein the first insulating film 201 is in contact with the semiconductor substrate 101.

	Regarding claim 2, Yu discloses the semiconductor device according to claim 1, further comprising a second insulating film 103a/b and/or 111 on the semiconductor substrate 101, wherein the through hole penetrates the second insulating film.  See fig. 14.

	Regarding claim 8, Yu discloses the semiconductor device according to claim 1, further comprising: 

	an insulating material 201 between the through hole and the second insulating film.  See fig. 14.

	Regarding claim 12, Yu discloses a manufacturing apparatus to manufacture a semiconductor device, the semiconductor device including: 
	a through hole 701 (in which conductive material 1001 is located, see figs. 8-10, and fig. 14) that penetrates a semiconductor substrate 101; 
	an electrode 1001 at a center of the through hole; 
	a barrier metal film 901 (see figs. 10-11, and para. 0028) around the electrode, wherein a material of the barrier metal film is one of tantalum (Ta), titanium (Ti), tunqsten (W), or zirconium (Zr); 
	a space 1201 (fig. 14) around the barrier metal film 901; and 
	an insulating film 201 (fig. 10) between the semiconductor substrate 101 and the space 1201, wherein the insulating film 201 is in contact with the semiconductor substrate 101.

	Regarding claim 13, Yu discloses the manufacturing apparatus according to claim 12, wherein a film 301 or 201&301 (see fig. 7 and fig. 11) comprising a specific material 301 is on a side surface of the through hole 701, the electrode is in the through hole, and the space 1201 is based on removal of the film (figs. 11-12).
  


	Regarding claim 16, Yu discloses the manufacturing apparatus according to claim 13, wherein after formation of the through hole, the film, and the electrode, the semiconductor substrate 101 is thinned, and the film is removed from the thinned semiconductor substrate.  See figs. 13-14.

Claim Rejections - 35 U.S.C. § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0115769) in view of Bang et al. (US 2013/0052794)
	Regarding claim 5, Yu discloses the semiconductor device according to claim 1, comprising all claimed limitations, as discussed above, except for wherein the semiconductor device has a multilayer structure that includes a plurality of layers, a first layer of the plurality of layers includes a first wiring, a second layer of the plurality of 

	Bang discloses a semiconductor device shown in fig. 1F, comprising an electrode 150 penetrating through a substrate 100, wherein the device has a multilayer structure that includes a plurality of layers 100, 110-116, 130-134, 160 (fig. 1A), a first layer of the plurality of layers includes a first wiring 160, 
	a second layer of the plurality of layers includes a second wiring 130, and the electrode 150 connects the first wiring 160 to the second wiring 130.  

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Yu to further comprise a multilayer structure having first and second wiring as that taught by Bang, to further fulfill the invention of Yu, to provide redistribution circuitry to the device, thereby to enhance the interconnections between the electronic elements formed on top and bottom of the substrate.

	Regarding claim 6, Yu/Bang discloses the semiconductor device according to claim 5, wherein the electrode 150 and the first wiring 160 include a same material.  See fig. 1A of Bang.
	


	Bang discloses a semiconductor device comprising a through electrode 150 connected to a bump 140 or 170.  See fig. 1D.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Yu so that the through electrode is connected to a bump, as that/those taught by Bang, to easily provide connection(s) to external or other element(s) of the device.
	In addition, it would have been obvious to one of ordinary skills in the art at the time the invention was made that the through silicon via/electrode in the invention of Yu is for making electrical connection between elements formed on upper and lower surfaces of the substrate 101, and such elements can be any circuit elements such as balls, pads, bumps, terminals, wiring, etc.  This is well known in the art.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0115769)
	Regarding claim 15, Yu discloses the manufacturing apparatus according to claim 14, comprising all claimed limitations, as discussed above, and wherein the two-layer film includes a SiC film 201 (see para. 0021), and a sacrificial material layer 301, and the space is based on removal of the sacrificial material 301, wherein the sacrificial 

	Yu does not teach that sacrificial material 301 includes a SiO film.
	However, since the sacrificial material layer 301 in the Yu invention can be of various kinds of material (see paras. 0022-0023 of Yu), one of ordinary skills in the art at the time the invention was made would understand that this is just a matter of selecting a suitable or an available material for the sacrificial material layer 301, and it would involve only routine skills in the art.  Since SiO is a common and well known material used in forming semiconductor device, it would have been obvious that one of ordinary skills in the art might or would select SiO as a material for the sacrificial layer 301.
	
Allowable Subject Matter

8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device (in addition to the other limitations in the claim) wherein the electrode is around a part of the semiconductor substrate that is at the center of the through hole.  


Reasons for Allowance

9.	Claims 10 and 11 would be allowed.  
	The following is an examiner’s statement of reason for allowance:  
	None of the references of record teaches or suggests the claimed imaging device (in combination set forth in the claim) comprising:
	an inter-pixel light shielding unit includes: 
	a light shielding member at a center of the inter-pixel light shielding unit, a barrier metal film around the light shielding member, wherein a material of the barrier metal film is one of tantalum (Ta), titanium (Ti), tungsten (W), or zirconium (Zr); 
	a space between the barrier metal film and the semiconductor substrate, and an insulating film between the semiconductor substrate and the space, wherein the insulating film is in contact with the semiconductor substrate.  

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
December 3, 2021